Citation Nr: 1511745	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a right great toe deformity.

2. Entitlement to an initial compensable rating for a right fifth toe deformity.

3. Entitlement to an initial compensable rating for a left fifth toe deformity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Shannon Kennedy Holstein, Attorney



ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In his original claim submitted in January 2012, the Veteran requested service connection for "foot problems."  In May 2012, the RO denied service connection for a right great toe deformity and onychomycosis (claimed as feet problems).  The Veteran submitted a notice of disagreement in June 2012, and the RO issued a statement of the case in July 2012.  The Veteran perfected an appeal.  See VA Form 9, dated August 13, 2012.  However, the Veteran later clarified that he was not claiming service connection for onychomycosis, but instead for bilateral fifth toe deformities.  See Written statements dated October 29, 2012, and April 1, 2014; Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the issue of service connection for onychomycosis was withdrawn.  See 38 C.F.R. § 20.204.

In June 2013, the RO awarded service connection for fifth toe deformities of the left foot and right feet, each rated as 0 percent disabling, effective from August 17, 2012.  The Veteran submitted a timely notice of disagreement as to the noncompensable ratings and effective dates.  In an October 2013 rating decision, the RO assigned an earlier effective date of January 27, 2012, the date of the original claim, for the award of service connection for the bilateral fifth toe deformities.  The Veteran thereafter perfected an appeal of the noncompensable ratings assigned for his bilateral fifth toe deformities.  He did not perfect an appeal as to the effective date assigned for these disabilities, but rather appears to be satisfied with the earlier date of January 27, 2012 assigned by the RO.  See Statement from the Veteran's attorney, dated February 6, 2015.

The Board finds that the issue of entitlement to TDIU has been raised.  More specifically, the Veteran's representative raised the issue of TDIU in her February 2015 brief, which was submitted in support of the claim to increase the ratings for the Veteran's bilateral fifth toe deformities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability as a result of the disability under consideration is raised by the claimant or the evidence of record); see also 38 C.F.R. §§ 3.340, 4.16 (2014).  The Veteran also submitted a formal claim for TDIU in February 2015.

The issue of entitlement to service connection for a left great toe deformity has been raised by the record in a February 2012 statement written by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an initial compensable rating for bilateral fifth toe deformities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right great toe deformity was present during service and has continued to the present day.



CONCLUSION OF LAW

The criteria for service connection for a right great toe deformity have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of service connection for a right great toe deformity is based on his contention that it resulted from wearing boots that were too small while he was on active duty, as stated in a November 2012 statement from the Veteran.  For the following reasons, the Board finds that entitlement to service connection for a right great toe deformity has been established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's STRs reflect that his problems with ingrown toenails of his right great toe started in service.  More specifically, the STRs show that he sought treatment for an ingrown toenail on the big toe of his right foot in January 1968, April 1968, and May 1968.

In a February 2012 statement, the Veteran testified that his great right toe problems began while he was serving in Vietnam and persisted after service.  The Veteran also testified that he had a private physician remove both of his great toe nails in order to relieve his problems, but the toenails grew back and the problems continued.

In a November 2012 statement, the Veteran provided more details about his right great toe problems while in service.  He stated that his right great toenail was removed in service, but it grew back and continued to give him problems, particularly when he was unable to remove his boots for several days at a time causing the toenail to cut into the skin of his toe.

The Veteran's STRs and statements are sufficient to establish service connection for a right great toe deformity.  More specifically, the STRs show that there was an in-service incurrence of this condition.  In addition, the Veteran's statements are competent and credible with regard to his assertions of experiencing right great toe problems from service to the present time, as well as to his observations of this condition.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay testimony is competent as to matters of firsthand experience); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).

The Veteran's statements as to his current diagnosis of ingrown toenails of the right great toe are not contradicted by the evidence.  The April 2014 VA examination report does not specifically address the issue of ingrown toenails.  This is consistent with the Veteran's statements that his ingrown toenails are not apparent when he is able to cut back the toenails.  However, the Veteran is competent to describe the presence of this disability, as it is observable to a lay person.  

Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for a right great toe deformity is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right great toe deformity is granted.


REMAND

While the Board regrets the delay, the claims of entitlement to an initial compensable rating for bilateral fifth toe deformities and entitlement to TDIU must be remanded for further development to ensure an informed decision.

A new VA examination of the Veteran's bilateral fifth toe deformities is necessary to make an informed decision.  The last VA examination was performed in April 2012.  In his formal application for TDIU, the Veteran indicates that he had to change jobs due, at least in part, to the worsening of his bilateral fifth toe deformities since the last VA examination.  As the record indicates the possibility that there have been changes in the severity of the Veteran's bilateral fifth toe deformities during the pendency of this remand, a new VA examination must be performed to ensure a complete and up-to-date record.  See 38 C.F.R. § 3.327(a) (2014); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Further development is also warranted with respect to the issue of entitlement to TDIU.  Specifically, the Veteran must be sent a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) informing him of what is needed to substantiate entitlement to TDIU.  See 38 U.S.C.A. §5103(a) (West 2014); 38 C.F.R. § 3.159.  Moreover, as entitlement to TDIU is dependent in part on the development and resolution of the initial ratings assigned the Veteran's bilateral fifth toe deformities, the Board must defer consideration of this issue at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter addressing his claim of entitlement to TDIU.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since December 2012.

3.  Thereafter, schedule the Veteran for a VA foot examination to assess the current level of severity of his service-connected bilateral fifth toe deformities.  All manifestations of his bilateral fifth toe deformities should be identified and assessed.  Appropriate DBQs should be filled out for this purpose, if possible.

4.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist to determine the limitations imposed by his service-connected PTSD, bilateral fifth toe deformities, and right great toe deformity, particularly with respect to his ability to obtain and retain employment.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

5. Finally, after completing any other development that may be indicated, readjudicate the claims of entitlement to an initial compensable ratings for bilateral fifth toe deformities and entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


